internal_revenue_service number release date index number --------------------------------- ------------------------------ ----------------------------------------- --------------------------- --------------------------------- department of the treasury washington dc person to contact ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 - plr-154219-03 date date legend decedent spouse trust corporation date date date date date a b c d e f g h i j k state state statute bank dear ---- ------------ ------------------------ ---------------------------- ------------------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------- --------------------- ----------------------- ------------------ ------------------ -------------------- ---------------- --------------- ------- ------ --------- --------------- --------- --------------- --------------- --------------- ----------- ------------ ----------------------------------------------------------- -------------------- plr-154219-03 this is in response to your letter of date and other correspondence requesting a ruling concerning the deductibility of interest_expense under sec_2053 of the internal_revenue_code the facts submitted are as follows on date decedent executed a will after the fulfillment of a number of specific and pecuniary bequests article v of the will provides that the remainder of decedent’s property other than certain capital stock will pass to trust an inter_vivos revocable_trust established by decedent on date other than a nominal amount decedent transferred no assets to trust during his lifetime article iii sec_3_1 of trust provides that the decedent shall have the right and power at all times and from time to time during his lifetime by written instrument delivered to the trustees to revoke the trust agreement in whole or in part or to alter amend or modify any of the terms or provisions of the trust to any extent however decedent shall have no power to alter amend or revoke as to any assets contributed to the trust by someone else any other person contributing assets to the trust including spouse shall have the right at any time during her lifetime to withdraw any assets contributed by her or the proceeds from any reinvestment thereof but shall have no right to withdraw any assets contributed to the trust by the decedent or any other person article iii sec_3_2 provides that the decedent and any other person may add property to trust by gift will or otherwise the decedent may withdraw any property contributed by him but not by others article iii sec_3_4 provides that during the decedent’s lifetime the trustees are to pay the entire net_income from assets contributed by the decedent if any of the trust to the decedent not less frequently than quarterly any net_income from any assets contributed by spouse shall be paid to spouse during her lifetime in installments not less frequently than quarterly after the death of either decedent or spouse the trustee shall pay the entire net_income to the survivor in monthly or quarterly installments but at least annually article iv sec_4 provides that the trustee shall have the right to pay to the personal representative of decedents’ estate the amount by which the estate succession death or similar taxes assessed by reason of decedent’s death are increased as a result of the inclusion of the assets of trust in decedent’s taxable_estate article iv sec_4 a provides that after decedent’s death the trust shall continue and the income shall be divided into as many shares as there are decedent’s children surviving or if any of decedent’s children are deceased leaving issue surviving such deceased child’s share shall go equally to or among his or her issue as set forth in article plr-154219-03 article v sec_5 provides that the trust shall continue for years after the date of decedent’s death and end at the end of the calendar month ending years after decedents’ death article v sec_5 provides that within a period not to exceed months after the termination of the trust the trustees shall divide the corpus of the trust and any undistributed_income into parts one of which shall be distributed for the benefit of each of settlor’s children spouse predeceased decedent on date under the terms of her will k shares of common_stock in corporation owned by spouse and other assets passed to trust to be held under the terms of trust the executor of spouse’s estate made a qualified_terminable_interest_property qtip_election under sec_2056 with respect to the assets that passed from spouse to trust decedent died on date decedent’s gross_estate included stock in corporation and other closely_held_business interests owned by decedent decedent’s gross_estate also included under sec_2044 the portion of trust that constituted qtip decedent’s estate is entitled to be reimbursed for any estate_tax attributable to the inclusion of the qtip property in decedent’s gross_estate on date the executors of decedent’s estate filed the form_706 united_states estate and generation-skipping_transfer_tax return the return reported a gross_estate of dollar_figurea of the total gross_estate the value of decedent’s interest in closely-held businesses was dollar_figureb and thus comprised approximately c of the value of the adjusted_gross_estate the executors and trustees determined that it would not be a prudent exercise of their fiduciary duties to sell the stock in the corporation or its underlying assets the executors have liquidated or will liquidate a substantial portion of the estate’s non-closely held business_assets which amounts will be used to pay a portion of the estate_tax liability consequently the executors have determined that it is in the best interest of the corporation to secure a commercial loan with bank to pay the balance of the estate_tax liability the corporation has issued separate notes redemption notes to the estate and the trust in exchange for some of the corporation stock in a redemption pursuant to sec_303 of the internal_revenue_code the estate will redeem e shares for a note in the amount of dollar_figuref and the trust will redeem g shares for a note in the amount of dollar_figureh the redemption notes will be secured_by mortgages on the d properties the repayment of the redemption notes will be used to pay off the commercial loan the notes have been pledged to bank in exchange for a loan in the amount of dollar_figurei with the estate and trust as co-borrowers the loan proceeds were applied to pay the plr-154219-03 state estate_tax of dollar_figurej the balance of the loan will be used to pay the federal estate_tax sec_3_4 of the loan agreement between bank and the estate and trust provides that all or any part of the outstanding principal of the loan may be prepaid at any time without prepayment penalty or premium unless borrower has irrevocably waived its right to such prepayment by written notice delivered to lender in accordance with the terms of this agreement it has been represented that the estate and trust intend to irrevocably waive their right of prepayment if it is determined that the loan was necessary for the administration of the estate in addition the parties have represented that during the period the loan is outstanding the corporation stock will not be sold state statute provides in part that except as restricted or otherwise provided by the will a personal representative acting reasonably for the benefit of the interested persons may properly borrow money with or without security to be repaid from the probatable assets or otherwise and advance money for the protection of the estate and pay taxes assessments compensation of the personal representative and other expenses incident to the administration of the estate you have requested a ruling that the interest attributable to the loan obtained from bank is deductible as an administration expense under sec_2053 sec_2053 provides that for purposes of the tax imposed by section sec_20_2053-1 of the estate_tax regulations provides that an item may the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee whether the trustee is the executor or some other person expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions see 76_tc_369 quoting 49_tc_207 sec_20_2053-3 provides that amounts deductible from a decedent's gross revrul_84_75 1984_1_cb_193 holds that interest on a loan obtained plr-154219-03 by an executor of an estate is a deductible administration expense provided the loan was reasonably and necessarily incurred in the administration of the estate the revenue_ruling concludes that under the facts presented in the revenue_ruling because the loan was obtained in order to avoid a forced sale of assets the loan was reasonably and necessarily incurred in administering the estate however because the estate's obligation to make payments on the loan could be accelerated because for example the estate might prepay the loan or the estate might default the amount of interest the estate might pay in the future is uncertain within the meaning of sec_20_2053-1 accordingly the ruling concludes that the interest is deductible by the estate only after it accrues and any estimated amount of interest to accrue in the future is not deductible in estate of lasarzig v commissioner t c memo the tax_court denied a deduction for interest on a loan used to pay a qtip trust’s share of the estate_tax liability because the expense was not an administrative expense within the meaning of sec_2053 in that case the qtip_trust assets were distributed to the individual beneficiaries these beneficiaries then contributed the property to their own family trusts which in turn applied for loans to pay the portion of the estate_tax attributable to the qtip_trust the court noted that while the qtip_trust had a nexus to the estate because the value of the trust assets were a part of the gross_estate the family_trust had no such nexus as a result there remained no assets in the estate to administer and the borrowers had no relationship to the estate for these reasons the tax_court found that the interest_expense failed to meet the requirements of sec_2053 in the present case the estate and the trust including the qtip share are the co-borrowers for the full amount of the loan from bank the estate will seek contribution form the qtip_trust for its portion of the deferred estate_taxes as directed in the trust instrument and required_by_law based upon the representations made and the information submitted we conclude that the interest attributable to the loan obtained from bank to pay the estate’s federal and state estate_tax liability is deductible as an administration expense under sec_2053 if it is determined that the loan was necessary for the administration of the estate we express no opinion on whether or to what extent the loan is necessary for the administration of the estate we note however that the amount of the loan determined to be necessary to pay the estate_taxes should reflect any reduction in the estate_tax liability resulting from any deduction ultimately allowed for interest on the loan in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied letter is being sent to the taxpayer and to the taxpayer’s other authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer s requesting it sec_6110 a copy of this letter should be sent to the service_center where the decedent's plr-154219-03 federal estate_tax_return was filed a copy is enclosed for that purpose representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes copy of letter sincerely yours _________________________ george masnik chief branch office of the associate chief_counsel passthroughs and special industries
